Remarks
Claims 1-20 are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

In the February 3, 2021 Office Action, inter alia, claims 1, 4, 6, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Battagin et al. U.S. Patent Publication (2005/0278307; hereinafter: Battagin) in view of Ramineni et al. U.S. Patent Publication (2011/0238620; hereinafter: Ramineni) and further in view of Li et al. U.S. Patent (2007/0208765; hereinafter: Li). 

	Battagin, Ramineni, and Li alone, or in combination, fail to describe or render obvious, in view of the context of the independent claims 1 and 11, after determining that the first application is authorized to access the requested data, importing the data labeled with the first set of fields from the first remote database. In addition, converting, by the first application, the data labeled with the first set of fields to data labeled with a native set of fields that is specific to the first application for use in operations performed by the first application other than converting the data labeled with the first set of fields. Next, providing the data labeled with the native set of fields to a user of the first application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
July 23, 2021